Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	This is the first action on the merits for application 17/225270.  Claims 1-10 are currently pending in this application. Claims 1-2, 4-10 are currently under examination.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6 is/are rejected under 35 U.S.C. 102a1as being anticipated by HEDMAN (2015/0267790).


Regarding Claim 1, HEDMAN teaches a pulley device for a tensioner roller (1) or winding roller of a transmission element, comprising: a fixed inner element (32) having a mounting bore for the device that is intended to take a screw (4), a rotating outer element (2) that is mounted so as to rotate coaxially about the fixed inner element (32) and provides an outer surface intended to cooperate with the transmission element, and an annular protective flange (38) comprising a substantially radial portion bearing against a lateral surface of the fixed inner element (32), the substantially radial portion having an inner edge forming a bore of the flange, wherein the fixed inner element (32) provides a sleeve (32d) axially protruding from the lateral surface in outward axial direction from the device and extending in the bore of the flange (38); and the flange (38) provides an inner axial portion extending from the inner edge of the substantially radial portion in an outward axial direction of the pulley device, the inner axial portion being mounted securely on an outer surface of the sleeve (32d).

Regarding Claim 5, HEDMAN teaches wherein the mounting bore of the device comprises a first bore part  (32b) of small diameter and a second bore part (32e) of large diameter, the second bore part being at least partially provided on the axially protruding sleeve (32d), the two bore parts being axially adjacent so as to form an inner annular shoulder with a lateral face that is open on the outer axial side of the pulley device, such that the first bore part is intended to take a threaded body of a screw, and the second bore part is intended to at least partially take a head of the screw coming to bear axially against the lateral surface of the shoulder (Fig. 1).

Regarding Claim 6, HEDMAN teaches wherein the inner axial portion of the flange is mounted tightly on the sleeve (32d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HEDMAN (2015/0267790) in view of TSUJIMOTO (2006/0177167).

Regarding Claim 2, HEDMAN teaches further comprising a bearing (33)(34) having a rotating outer ring (36) that is part of the fixed inner element (32), a fixed inner ring (31) that is part of the rotating outer element (2), the rings being coaxial and forming a radial space between one another, and at least one row of rolling elements arranged in the radial space.
HEDMAN does not teach sealing means that close the radial space on each axial side,
TSUJIMOTO teaches sealing means (5) that close the radial space on each axial side.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the bearing in HEDMAN so it has the sealing arrangement in TSUJIMOTO so the bearing is better protected from debris which may affect how well the bearing rotates.


Regarding Claim 7, HEDMAN does not teach wherein the inner axial portion comprises a portion folded in a substantially radial direction towards the inside of the pulley device.
TSUJIMOTO teaches wherein the inner axial portion (6d) comprises a portion in a substantially radial direction towards the inside of the pulley device (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the seal in HEDMAN so it has the arrangement in TSUJIMOTO so the bearing is better protected from debris which may affect how well the bearing rotates and to improve how well the seal is secured to the bearing.
HEDMAN as modified teaches “folded” since it is treated as a product by process (MPEP 2113).  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.

Regarding Claim 8, HEDMAN as modified teaches wherein the folded portion (TSUJIMOTO 1d)(Fig. 3) is housed in a circumferential groove provided in the outer surface of the sleeve (32d).

Regarding Claim 9, HEDMAN as modified teaches wherein the folded portion (TSUJIMOTO 1d, Fig. 3) is annular.

Regarding Claim 10, HEDMAN as modified teaches wherein the folded portion (TSUJIMOTO 1d, Fig. 3) consists of at least one tab. The radially inward protrusion on part 1d can be considered a tab.


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HEDMAN (2015/0267790) in view of WALTER (4,610,646).

Regarding Claim 4, HEDMAN does not teach wherein the bearing comprises an annular spacer mounted in a bore of the inner ring of the bearing, the spacer being provided with a bore forming the mounting bore of the device that is intended to take a screw, and with the axially protruding sleeve, the fixed inner element consisting of the fixed inner ring and the spacer of the bearing.
WALTER teaches wherein the bearing comprises an annular spacer (20) mounted in a bore of the inner ring (21) of the bearing, the spacer (20) being provided with a bore forming the mounting bore of the device that is intended to take a screw (8), and with the axially protruding sleeve, the fixed inner element (20)(21) consisting of the fixed inner ring (21) and the spacer (20) of the bearing.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pulley mount in HEDMAN so it has the spacer in WALTER to keep the bolt head protected from impact or to create a more compact pulley assembly.


Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654